DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 4-5 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey (US 20050023455 A1)
Regarding claim 2, Bailey teaches an electrospray emitter assembly (1, figures 1 and 2) for interfacing a separation column (tube 30 acts as column, [0035] lines 16-17) to a mass spectrometer, comprising:
a. an emitter capillary (tube 25, sprays fluid [0031]) having an inlet end and an outlet end, and
b. a fitting (union 22) coupled to the inlet end of the emitter, configured to be removably coupled to the separation column (figure 7E, capillaries 30 and 25 held in portions 710 and 720, [0039]; removable, [0032]) ;
Wherein a stop (narrow part of union 22, figure 7E) with a defined through hole (715) is integrated proximate the inlet end of the emitter to produce a path for liquid to flow from the separation column to the emitter via the through hole where a voltage is applied to the liquid entering the emitter (voltage applied to union 22 via holder 40, [0033]).
Regarding claim 4, Bailey teaches that the emitter capillary comprises a fused silica capillary ([0035]).
Regarding claim 5, Bailey teaches that the separation column is removably connected via a transfer line (tube 30 connected to liquid chromatography system, i.e. separation column, via line 5, [0043]) with the emitter capillary (25) through the fitting.
Regarding claim 12, Bailey teaches an electrospray emitter assembly (1, figures 1 and 2) for interfacing a separation column (liquid chromatography system, [0043]) to a mass spectrometer, comprising:
a. an emitter capillary (tube 25) having an inlet end and an outlet end, and
b. a plug type end fitting (17) coupled to the inlet end of the emitter, configured to be removably coupled to the separation column (fitting removably secures tube 25, [0031]).
Regarding claim 13, Bailey teaches that the emitter capillary comprises a fused silica capillary ([0031]).
Regarding claim 14, Bailey teaches that the separation column is removably connected via a transfer line (tube 30 connected to liquid chromatography system, i.e. separation column, via line 5, [0043]) with the emitter capillary (25) through the fitting.
Regarding claim 15, Bailey teaches that the plug type end fitting is a male threaded end fitting (figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey.
Regarding claims 6-8, Bailey teaches all the limitations of claim 1 as described above.   Bailey does not teach that the integrated stop has a thickness of up to 1.0mm, a thickness of between 100mm to 300 mm, or a diameter of between 3 mm and 100 mm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bailey by adjusting the size of the integrated stop to be within the claimed ranges, as a matter of adjusting the size of the invention in order to optimize the flow rate and charging of the sample liquid for a given experiment through routine experimentation with no unexpected result (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device., MPEP 2144.04 IV A [R-10.2019]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Zhu (US 5,597,467 A).
	Regarding claim 3, Bailey teaches all the limitations of claim 2 as described above. Bailey teaches that the fitting is a threaded end fitting.
	Bailey does not teach that the fitting is a female threaded end fitting.
	Zhu teaches a mass spectrometry capillary fitting which is a female threaded end fitting (5F).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bailey to have the female thread fitting of Zhu, as a matter of selecting an equivalent type of fitting commonly used in the art.
Claims 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Peterson (US 20140305801 A1).
Regarding claims 9 and 16, Bailey teaches all the limitations of claim 2 and 12 as described above.  Bateman does not teach a retractable protective sleeve for covering and supporting the emitter.
Peterson teaches an electrospray system with a retractable protective sleeve for covering and supporting the emitter (retractable protective sheath 1572, [0115]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bailey to have a protective sleeve, in order to cover and protect the capillary emitter and prevent breakage as taught by Peterson.
	Regarding claims 10 and 17, Peterson teaches that the retractable protective sleeve is slidably mounted about the emitter.
Claims 11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Peterson and in further view of Vorm (US 20150198571 A1).
Regarding claims 11 and 18, Bailey and Peterson teach all the limitations of claims 10 and 17 as described above.  Bailey and Peterson do not teach an electrically conductive outer sheath, wherein the protective sleeve is at least partially enclosed and moveable within the outer sheath.
	Vorm teaches an electrospray ionization system having an electrically conductive outer sheath (7) surrounding the capillary.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bailey and Peterson to have the conductive outer sheath connected to the fitting taught by Vorm, in order to controllably apply voltages to the fitting as taught by Vorm, which would result in the sleeve being movable within the sheath in the combination with Peterson, above..	
	Regarding claim 19, Bailey teaches a method for analyzing a sample, comprising:
	Threading a fitting (35, fig. 3A) coupled to a separation column (tube 30 acts as column, [0035] lines 16-17) into a threaded inlet of a electrospray emitter assembly, the electrospray emitter assembly including an emitter capillary (25) having an inlet end and outlet end, a union (22) coupled to the inlet end of the emitter capillary, the union including a defined through hole (715, fig. 7E) integrated proximate the inlet end of the emitter capillary, wherein a low dead volume flow path (low dead volume, [0039]) is established from the separation column to the emitter capillary through the defined through hole, wherein the fitting couples directly with the union and the union couples directly to the emitter capillary;
	Inserting the electrospray emitter into a holder (10, fig. 1),
	Flowing a sample from the separation column through the union to the emitter capillary;
	Appling an electrical current to the liquid passing through the union, electrospraying droplets from the outlet end of the emitter capillary to a mass spectrometer ([0029]); and
	Analyzing, in the mass spectrometer, ions produced during the electrospraying ([0003]).
	Bailey does not teach a protective sleeve slidably mounted around the emitter capillary for covering and supporting the emitter capillary, or moving the protective sleeve to expose the outer end of the emitter capillary.
Peterson teaches an electrospray system with a retractable protective sleeve for covering and supporting the emitter (retractable protective sheath 1572, paragraph 115 lines 1-14).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bailey to have a protective sleeve, in order to cover and protect the capillary emitter and prevent breakage as taught by Peterson, and to move the sleeve to expose the capillary end to enable electrospray from the capillary end before an analysis step.
	Bailey and Peterson do not teach an electrically conductive sheath of the electrospray emitter assembly engaging a high voltage contact of the holder thereby establishing an electrical path from the holder through the conductive sheath to the union, wherein the protective sleeve is at least partially enclosed and movable within the conductive sheath, and applying an electrical current through the electrically conductive sheath of the electrospray emitter assembly so that current is applied to the liquid.
	Vorm teaches an electrospray ionization system having an electrically conductive outer sheath (conductive sheath 7) surrounding the capillary engaging a high voltage contact (ball 9) of a holder (6) thereby establishing an electrical path from the holder through the conductive sheath to a fitting (3, 4 or 5, [0113]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bailey and Peterson to have the conductive outer sheath and high voltage conductor to connect a holder to a fitting taught by Vorm, in order to controllably apply voltages to the fitting as taught by Vorm, which would result in the sleeve being movable within the sheath in the combination with Peterson, above..	

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID E SMITH/
Primary Examiner, Art Unit 2881